DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160270948 A1 to Hariri in view of US 20100145167 A1 to Im.
	Re Claim 1, Hariri teaches:
	A pillow for automatically adjusting a height of the pillow (at least [Abstract] “apparatus includes: an inflatable bladder assembly configured to inflate and deflate to move a head of a user”.), the pillow comprising: 
a plurality of air pockets positioned inside the pillow cover (at least [0203] “two inflatable bladders 960”.); 
an air injection unit to adjust an amount of air inside the air pocket (at least [0130] “an air inflator or pump 14”.); and 
a controller, wherein the control unit is configured to: sense pressure of a contact region between a body of the user and the pillow cover when the user puts the head of the user on the pillow (at least [0136] “controller 130 to trigger cyclical actuation of air inflator 140 upon detection of the trigger event”.); and 
control the air injection unit to adjust the air amount inside at least one of the plurality of air pockets such that distribution of the pressure of the contact region is within a preset range, when the distribution of the pressure of the contact region is out of the preset range (at least [0137] “a cyclical motion may include one or more rounds of inflation and deflation. One round of inflation and deflation may include 1) one or more periods during which air inflator 140 is pumping air into bladder assembly 110 via conduit 120 (“inflation”); and 2) one or more periods during which air inflator 140 is deactivate, causing bladder assembly 110 to deflate or at least maintain a current level of volume (“deflation”). In some embodiments, one round of inflation and deflation may have a pre-determined pattern of inflation and deflation. A pattern of inflation and deflation may be, for example, 20 seconds of inflation followed by 10 seconds of deflation”.).
Hariri does not explicitly teach:
a pillow cover including a pressure sensor to sense pressure applied when a user puts a head of the user on the pillow;
However, Im teaches:
a pillow cover including a pressure sensor to sense pressure applied when a user puts a head of the user on the pillow (at least Figs. 1-3 and [0032] “In the sensor unit 300, the vibration/pressure detecting sensor 301 detects the vibration and pressure variations of the user who is sleeping”.);
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the pillow taught by Hariri with the pressure sensor taught by Im because both are directed towards the same field of endeavor of inflatable pillows and doing so involves the use of a known technique (providing a pressure sensor as taught by Im) with a known device (pillow taught by Hariri) with predictable results.  A person having ordinary skill would have been motivated to do so because “The detected signal are classified into pulse, breathing, 
Re Claim 2, the combination of Hariri and Im teaches:
	The pillow of claim 1 (detailed with respect to claim 1). 
Im further teaches:
wherein the pillow cover includes conductive fabric (at least [0006] “conductive fabric patch”.), and wherein the pressure sensor includes a fabric sensor that is able to sense pressure obtained by converting electrical data applied when the user puts the head of the user on the pillow (at least Figs. 1-3 and [0032] “In the sensor unit 300, the vibration/pressure detecting sensor 301 detects the vibration and pressure variations of the user who is sleeping”.).

Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hariri in view of Im and further in view of US 20120079660 A1 to Chen.
Re Claim 3, the combination of Hariri and Im teaches:
The pillow of claim 1 (detailed with respect to claim 1). 
The combination of Hariri and Im does not explicitly teach:
wherein the plurality of air pockets includes: at least two of an air pocket positioned corresponding to one side portion of the head, an air pocket positioned corresponding to an opposite side portion of the head, an air pocket positioned corresponding to a neck of the user, and an air pocket positioned corresponding to an upper portion of the head, when the user puts the head of the user on the pillow.
However, Chen teaches:
wherein the plurality of air pockets includes: at least two of an air pocket positioned corresponding to one side portion of the head, an air pocket positioned corresponding to an opposite side portion of the head, an air pocket positioned corresponding to a neck of the user, and an air pocket positioned corresponding to an upper portion of the head, when the user puts the head of the user on the pillow (at least Fig. 1 and [0020] “The air bag system 20 includes, in order from the head abutting end 103 to the shoulder abutting end 104 of the pillow body 10, two head air bags 21, a neck side air bag 22, a back neck air bag 23 and two shoulder air bags 24”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the pillow taught by the combination of Hariri and Im with the air pockets taught by Chen because both are directed towards the same field of endeavor of inflatable pillows and doing so involves the use of a known technique (providing air pockets at multiple locations as taught by Chen) with a known device (pillow taught by Hariri) with predictable results.  A person having ordinary skill would have been motivated to do so because “the user lies on the working surface 102 of the pillow body 10 in such a manner that above respective parts of the human body A are located on the corresponding head air bags 21, the neck side air bag 22, the back neck air bag 23 and the shoulder air bags 24” (Chen [0026]).
Re Claim 4, the combination of Hariri, Im, and Chen teaches:
The pillow of claim 3 (detailed with respect to claim 3). 
Hariri further teaches:
further comprising: a microphone to receive an external sound signal and to convert the external sound signal to an electrical signal, wherein the microphone obtains an electrical signal corresponding to a snore of the user (at least [0139] “an integrated audio sensor or microphone 160 coupled to audio processor 150 for receiving sound waves and transmitting said sound waves to audio processor 150”.), and wherein the control unit controls the air injection unit to adjust the air amount inside the air pocket, based on an intensity of the electrical signal (at least [0245] “As size of the inflatable bladder 516 becomes smaller, speed of inflation to a pre-determined pressure increases, a smaller bladder 516 (FIG. .
Re Claim 5, the combination of Hariri, Im, and Chen teaches:
The pillow of claim 4 (detailed with respect to claim 4). 
Chen further teaches:
wherein the control unit controls the air injection unit to increase the air amount inside the air pocket, which is positioned corresponding to the neck, to be a preset level when the user puts the head of the user on the pillow, when the intensity of the electrical signal exceeds a first reference (at least [0026] “When the user is snoring, it will be sensed by the sound sensing unit 60, and then the control unit 50 will make the inflator unit 40 inflate air into the neck side air bag 22 or the back air bag 23”.).
Re Claim 6, the combination of Hariri, Im, and Chen teaches:
The pillow of claim 5 (detailed with respect to claim 5). 
Chen further teaches:
wherein the control unit controls the air injection unit to decrease the air amount in the air pocket, which is positioned corresponding to the neck, when the intensity of the obtained electrical signal corresponding to the snore of the user is equal to or lower than a second reference lower than the first reference, after increasing the air amount inside the air pocket, which is positioned corresponding to the neck, to be the preset level (at least [0026] “After the air bag system 20 is inflated for a certain period of time, the control unit 50 will stop the inflator unit 40, so that the air in the air bag system 20 will be exhausted from the exhaust unit 30. Thereby, the head posture and position of the human body A can be adjusted by the inflation and deflation of the air bags of the air bag system 20, effectively stopping the user continuously snoring without interrupting sleep”.).
Re Claim 7, the combination of Hariri, Im, and Chen teaches:
The pillow of claim 4 (detailed with respect to claim 4). 
Chen further teaches:
wherein the control unit controls the air injection unit to increase one of two air pockets positioned corresponding to opposite side portions of the head, respectively, when the user puts the head of the user on the pillow, and to decrease a remaining one of the two air pockets, when the intensity of the electrical signal exceeds a third reference (at least [0022] “the inflator unit 40 is connected to the two head air bags 21 […] When the sound sensing unit 60 senses the snoring, the inflator unit 40 will be driven by the control unit 50 to supply air into the respective bags of the air bag system 20”.).
Re Claim 8, the combination of Hariri, Im, and Chen teaches:
The pillow of claim 7 (detailed with respect to claim 7). 
Chen further teaches:
wherein the control unit controls the air injection unit to alternately increase or decrease, at a preset time interval, air amounts inside the two air pockets positioned corresponding to the opposite side portions of the head, respectively, when the user puts the head of the user on the pillow, when the intensity of the electrical signal exceeds the third reference (at least [0022] “the inflator unit 40 is connected to the two head air bags 21” and [0027] “control unit 50 intermittently drives the inflator unit 40 to inflate and make the air bag system 20 push against the human body A, so that the inflation and deflation of the air bag system 20 offers the massage function”.).
Re Claim 9, the combination of Hariri, Im, and Chen teaches:
The pillow of claim 4 (detailed with respect to claim 4).
Chen further teaches:
further comprising: a communication unit to transmit, to an external terminal, data corresponding to an electrical signal corresponding to a sleeping noise, which is obtained from the microphone, of the user, wherein the communication unit receives analysis data of a snoring state of the user from the external terminal (at least [0022] “The sound sensing unit 60 is disposed in the pillow body 10 and electrically connected to the control unit 50 for sensing if the user is snoring or not”.), and wherein the control unit controls the air injection unit to adjust the air amount inside the air pocket, based on the received analysis data (at least [0006] “the snoring will be sensed by the sound sensing unit, and then the control unit will drive the inflator unit to inflate the air bag system”.).
Re Claim 10, the combination of Hariri, Im, and Chen teaches:
The pillow of claim 9 (detailed with respect to claim 9). 
Chen further teaches:
wherein the control unit controls the communication unit to transmit, to the external terminal, the data corresponding to the pressure sensed through the pressure sensor, during sleep of the user (at least [0022] “The sound sensing unit 60 is disposed in the pillow body 10 and electrically connected to the control unit 50 for sensing if the user is snoring or not”.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/GEORGE SUN/Examiner, Art Unit 3673     

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673